Opinion issued December 2, 2004













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-01078-CR
____________

LYNN IVAN WILLIAMS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 262nd District Court
Harris County, Texas
Trial Court Cause No. 964765



 
MEMORANDUM  OPINION
               We lack jurisdiction to hear this appeal.  The trial court sentenced appellant,
Lynn Ivan Williams, and signed a final judgment in this case on August 24, 2004.
Williams did not file a motion for new trial, and therefore the deadline for filing a
notice of appeal was September 23, 2004, 30 days after sentencing.  See Tex. R. App.
P. 26.2(a)(1).  Williams filed his notice of appeal on Monday, October 11, 2004.
               The deadline for filing a motion for extension of time to file notice of appeal
was Monday, October 11, 2004, because the fifteenth day after sentencing fell on
Saturday, October 9, 2004.  See Tex. R. App. P. 4.1(a), 26.3.  However, no motion for
extension of time was filed in this Court.
               An untimely notice of appeal fails to vest the appellate court with
jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim.
App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas
v. State, 987 S.W.2d 605, 605-06 (Tex. App.—Houston [1st Dist.] 1999, no pet.).
               We therefore dismiss the appeal for lack of jurisdiction.
               All pending motions are denied as moot.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).